DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C, Figure 2C, in the reply filed on 07/28/2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden on the examiner. This is not found persuasive because the four species, A, B, C, and D, are independent and distinct structures that recite features distinct features that are not obvious variants of each other. The different number of rows of expansion panels, the height variation of the panels, the presence, or lack of, vertical grow channels, and the way in which the expanded area is filled would all present a significant search burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, B, or D, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2021.
Drawings
The drawings are objected to because they are not black line drawings. The drawings include light, medium, and dark gray shaded areas which are not in compliance with the requirement for only black line drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001]: “including shipping container” should read –including shipping containers-.
Paragraph [0003]: “including shipping container” should read –including shipping containers-.
Paragraph [0009]: “disposed on one more exterior sides” should read –disposed on one or more exterior sides-.
Paragraph [0017]: “can be employed connect the corners” should read –can be employed to connect the corners-.

Claim Objections
Claim 6 is objected to because of the following informalities: “on one more exterior sides” should read –on one or more exterior sides-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US 2018/0049375 A1).
Regarding claim 1, Chao teaches a system for containers with insulated and expanded food production areas, the system comprising: 

one or more panels disposed around the container and configured to provide a boxed enclosure around the container (Figures 2-4, Paragraphs [0014], [0016]-[0017]; outer frame 102 disposed around inner frame 220 providing a boxed enclosure); and 
soil culture media or water culture media disposed within the boxed enclosure providing an insulated and expanded food production area (Figures 3-4, Paragraphs [0010]-[0011] and [0019]-[0020]; growth substrates 103 inserted between inner frame 220 and outer frame 102).
Regarding claim 2, Chao teaches wherein the soil culture media or water culture media disposed within the boxed enclosure includes at least one of hydroponic, aeroponic, aquaponic, and raised soil culture (Figures 3-4, Paragraphs [0010]-[0011] and [0019]-[0020]; growth substrates 103 are a hydroponic media).
Regarding claim 6, Chao teaches further comprising: vertical grow channels disposed on one or more exterior sides of the boxed enclosure for vertical food production therein (Figure 5, Paragraph [0023]; plant plugs 580 inserted onto one or more exterior sides of outer frame 102, the cover grid openings 112 for the plugs 580 form the vertical grow channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0049375 A1) in view of Moffitt et al. (US 2019/0082627 A1).
Regarding claim 3, Chao does not teach wherein the container is a shipping container.
Moffitt teaches a hydroponic system in which the vertical grow assembly can be disposed on the walls of shipping or freight containers (Figure 5, Paragraph [0038]; frame 538 that structure is hung from can be a wall of shipping or freight containers).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to replace the container taught by Chao with the shipping or freight container taught by Moffitt in order to use a readily available container style or to increase production scale as it would have been a simple substitution of similar components.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0049375 A1) in view of Frantzen (US 2016/0324077 A1).
Regarding claim 4, Chao does not teach further comprising: a solar paneled canopy disposed over the boxed enclosure and the container to shade and power the insulated and expanded food production area.
Frantzen teaches a hydroponic greenhouse system comprising a solar paneled canopy disposed over the greenhouse system to shade and power the greenhouse area (Figure 1, Paragraph [0039]; solar panel system 17 making it a solar-powered generation system, seen Fig 1 the solar panels extend past the edges of the greenhouse therefore providing shade).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the container system taught by Chao and incorporated the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 2018/0049375 A1) in view of Giacomantonio (US 8181391 B1).
Regarding claim 5, Chao teaches further comprising: one or more expansion panels disposed around the boxed enclosure and configured to allow for a combination of backfill of soil and water for soil culture (Figure 3A, Paragraph [0021]; soil 370 located in between inner frame 220 and outer frame 102 and water is supplied to soil 370).
Chao does not teach one or more expansion panels disposed around the boxed enclosure and configured to allow for aquaculture.
	Giacomantonio teaches a vertical aquaponics micro farm wherein aquaculture is utilized in combination with hydroponics bio media (Figure 1, Col. 3 lines 38-55; farm structure 9 with growing plants 31 growing in hydroponic garden bio media, fish pond 20 supplies aquaculture into the farm structure).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the container system taught by Chao and incorporated the use of aquaculture as taught by Giamantonio as it is well-known in the art to combine the use of aquaculture with hydroponics in order to even further enhance plant growth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giacomantonia US 8516743 B1), Zarhi (US 20200359585 A1), VanLente (US 20130219788 A1), and Ponzo (US 20070125024 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/M.M./Examiner, Art Unit 3642         

/MARC BURGESS/Primary Examiner, Art Unit 3642